Citation Nr: 9927517	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for emphysema and chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease.


FINDINGS OF FACT

1.  The veteran currently has emphysema and COPD.

2.  No medical evidence shows emphysema or COPD during 
service.

3.  No medical evidence relates current emphysema and COPD to 
service, including to cigarette smoking during service.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for emphysema and COPD is 
plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
entitlement to service connection for emphysema and COPD, 
and, therefore, there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C. §§ 101(16), 1131 (1999); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 U.S.C. 
§ 1131  (1999); 38 C.F.R. § 3.303(d) (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (1999).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C. § 1131 (1999); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records include the veteran's September 1958 
pre-induction medical examination report.  It indicates that 
the veteran had no physical defects upon entry into active 
duty; lungs and chest were reported as normal.  In the 
associated report of medical history, the veteran denied 
having, or ever having had, shortness of breath, pain or 
pressure in chest, chronic cough, or any drug or narcotic 
habit.

Service records show no complaint of, treatment for, or 
diagnosis of emphysema, COPD, or any lung or respiratory 
problems.  A February 1960 chest X-ray report was normal.

A July 1960 separation medical report reflects that the 
veteran had no physical defects on separation from service.  
Lungs and chest were reported as normal.  The report 
indicates that chest X-ray revealed an irregular density that 
was probably an artefactua.  Repeat X-ray examination 
confirmed that it was an artefactua and that the chest was 
normal.  In the associated report of medical history, the 
veteran denied having, or ever having had, shortness of 
breath, pain or pressure in chest, chronic cough, or any drug 
or narcotic habit.

Private medical records are dated from December 1986 to July 
1998.

A December 1986 outpatient note indicates that the veteran 
"started smoking again (1 1/2 packs per day)."  He had 
purulent sputum and cough for 3 weeks.  Assessment was acute 
bronchitis, resolved, and chronic obstructive bronchitis.  
Similar findings are noted in a December 1987 physician's 
note.

Private outpatient records from May 1991 to February 1992 
show treatment for chronic obstructive bronchitis, a right 
middle lobe collapse, pneumonia, chronic obstructive lung 
disease, respiratory failure, and COPD.  Records repeatedly 
reflect that the veteran was "smoking again" and 
"continued to smoke."

A June 1995 progress note from the Knoxville Pulmonary Group, 
P. A., indicates that the veteran was hospitalized for COPD.  
A November 1995 progress note reflects that he stopped 
smoking in June 1995.

An October 1997 private pulmonary examination report reveals 
that the veteran had a long history of COPD and emphysema in 
association with tobacco abuse.  He had been relatively 
stable, but there had been an overall gradual decline 
consistent with the natural history of the disease.  X-rays 
revealed findings compatible with emphysema and COPD.  
Impression was emphysema, probably secondary to tobacco 
abuse, and history of tobacco abuse.

An October 1997 private physician's letter indicates that the 
majority of the veteran's lung disease was believed to be 
related to emphysema, which was attributable to a history of 
tobacco abuse.

A November 1997 lay statement from the veteran's brother 
reflects that he did not remember the veteran smoking until 
he came home from basic training.

In a November 1997 letter, the veteran stated that he began 
smoking in service in 1958 and continued to smoke 2 packs per 
day after service.

A December 1997 Statement in Support of Claim, VA Form 21-
4138, completed by the veteran, indicates that he first used 
tobacco during basic training in 1958; that he did not 
currently smoke due to illness; that the most he smoked was 3 
packs per day; that the smallest amount used was 1 1/2 packs 
for 6 months in 1958; and that he finally quit smoking in 
November 1996.

An April 1998 lay statement from a fellow employee indicates 
that the veteran smoked 2 1/2 to 3 packs of cigarettes per day 
from 1981 to 1993 and that he tried to quit many times.

A July 1998 private physician's letter reveals that the 
veteran had severe COPD and emphysema, as well as hypoxemic 
respiratory failure.  The physician remarked that it was 
believed that his problems were due to a longstanding history 
of tobacco abuse.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, the Board notes that the recent medical 
evidence consistently shows that the veteran suffers from 
COPD and emphysema.  The Board finds that this evidence is 
sufficient to conclude that the veteran has a current lung 
disability for purposes of a well-grounded claim.

Because the claims file contains evidence of current 
emphysema and COPD, the determinative issue for purposes of a 
well-grounded claim is whether the claims file contains 
competent evidence that the current lung disease was incurred 
in or is related to service.  38 C.F.R. §§ 3.303, 3.304  
(1998); Caluza, 7 Vet. App. at 506.  In this regard, the 
Board finds that the veteran has not met his initial burden.  
Specifically, the Board finds no competent evidence that the 
veteran incurred emphysema or COPD during service.  No 
service medical records show any treatment for COPD, 
emphysema, or any lung problems.  In fact, those records do 
not even show any complaints related to said disabilities.  
In reports of medical history, the veteran specifically 
denied having, or ever having had, shortness of breath, 
chronic cough, or any other possible symptoms of COPD or 
emphysema.  The first indication that he had lung problems is 
shown in the December 1986 private physician note.  That 
evidence is dated approximately 26 years after the veteran 
separated from service.

In this case, the veteran has specifically asserted that his 
current emphysema and COPD, rather than being directly 
incurred during service, are related to cigarette smoking and 
nicotine dependence that began in service.

The Board initially notes that the law currently precludes a 
finding of service connection for disability resulting from 
an injury or disease attributable to the use of tobacco 
products, unless the disease or injury becomes manifest 
during active service or during the applicable presumptive 
period.  THE INTERNAL REVENUE SERVICE RESTRUCTURING AND REFORM ACT OF 
1998, Pub. L. No. 105-206, § 9014, 112 Stat. 685, 865-66  
(1998).  However, this law was enacted, effective June 9, 
1998.  Since the veteran filed his claim prior to that time, 
it is not for application in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In order for the veteran's claim to be well-grounded on the 
basis that his current lung disease is related to inservice 
smoking and nicotine dependence, the elements of a well-
grounded claim outlined in Caluza v. Brown must still be 
fulfilled.  As stated above, the claims file contains ample 
evidence of a current lung disability.  If the veteran seeks 
to well-ground his claim based on cigarette smoking and 
nicotine dependence, he must still show an injury or disease 
in service and a nexus between that injury and disease and 
his current lung disease.  Caluza, 7 Vet. App. at 506.

Here, the Board finds no medical evidence that the veteran 
had nicotine dependence or even smoked during service.  
Service medical records include no remark that the veteran 
smoked and no complaint of, treatment for, or diagnosis of 
nicotine dependence.  However, the claims file contains 
several lay statements by the veteran to the effect that he 
began smoking during service and that that smoking led to a 
long history of nicotine dependence.  The Board finds these 
statements credible.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  However, the Board also finds that the 
veteran is not competent to conclude that he had nicotine 
dependence during service.  While it appears that nicotine 
dependence may be considered a "disease" for VA benefits 
purposes, see VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993); 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); USB Letter 20-
97-14  (July 24, 1997), diagnosing such a disease requires 
medical expertise, which the veteran is not shown to have.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Lay persons 
are not competent to offer medical opinions.).

The veteran's accredited representative stated that the RO 
concluded that there was "no evidence of nicotine 
dependence" and that this was "ludicrous."  The Board 
finds that the RO did not state that there was no evidence of 
nicotine dependence.  It concluded that there was no evidence 
of nicotine dependence during service.  That statement is 
true.  It is also not ludicrous, because it is an important 
determination for purposes of service connection in this 
case.  The representative argues that one cannot smoke for 40 
years, as the veteran did, without nicotine dependence.  That 
may be true, but the RO's, and Board's, primary focus is on 
an injury or disease incurred in service.  The Board agrees 
with the RO that there is no diagnosis of nicotine dependence 
during service.

Conversely, the veteran is competent to state that he began 
smoking cigarettes during service.  That is a fact to which 
lay persons are competent to testify if they have personal 
knowledge of it.  Grottveit v. Brown, 5 Vet. App. 91  (1993).  
Thus, for purposes of a well-grounded claim, the Board 
presumes that the veteran smoked cigarettes during service.

The last requirement for a well-grounded claim is competent 
evidence that the veteran's current COPD and emphysema are 
related to inservice cigarette smoking.  Caluza, 7 Vet. 
App. at 506.  Here, his claim fails.  After careful review of 
the claims file, the Board finds no competent medical 
evidence that the veteran's cigarette smoking during active 
duty from September 1958 to August 1960 caused his current 
lung disease.  Again, the veteran is not competent to render 
this conclusion.  See Espiritu v. Derwinski, 2 Vet. App. at 
492.

The record does contain several medical opinions from the 
veteran's private physician stating that his current COPD and 
emphysema are related to his "longstanding history of 
tobacco abuse."  However, that it is not sufficient.  The 
opinions do not specifically indicate that inservice tobacco 
abuse caused his current lung disease.  In fact, not only 
does the current medical opinion not provide a sufficient 
nexus between the veteran's current disability and service, 
it actually runs contrary to that conclusion.  The evidence 
of record, including admissions by the veteran, clearly show 
that he smoked approximately 2 to 3 packs of cigarettes per 
day for approximately 36 years after service.  The medical 
opinion that his current lung disease is related to a 
"longstanding history" of tobacco abuse, actually supports 
the conclusion that the 36 years of smoking after service is 
responsible for his current lung disease, rather than the 2 
years of smoking during service.

The Board is sympathetic to the fact that the veteran 
currently has severe COPD and emphysema.  However, service 
connection for those disabilities requires competent evidence 
that they were incurred in service or resulted from an 
injury, disease, or some event in service.  38 U.S.C.A. 
§§ 101(16), 1131 (1999); 38 C.F.R. §§ 3.303, 3.304 (1998).  
The claims file does not contain any such evidence.

The Board acknowledges that service connection for tobacco-
related disabilities may be granted as secondary to nicotine 
dependence or other disease.  38 C.F.R. § 3.310(a)  (1998); 
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993); VAOPGCPREC 19-97, 
62 Fed. Reg. 37954 (1997).  However, the initial requirement 
for secondary service connection is that the current 
disability for which the veteran seeks service connection 
must be related to a service-connected disability.  38 C.F.R. 
§ 3.310(a)  (1998).  Here, the claims file does not show that 
the veteran is service-connected for nicotine dependence or 
other disease related to his current lung disease.  
Therefore, his claim for service connection, on a secondary 
basis, would fail as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426  (1994) (Where the law and not the evidence is 
dispositive of the issue before the Board, the claim has to 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.)

In light of the above, the Board concludes that the veteran 
has not met the initial burden of presenting evidence of a 
well-grounded claim for service connection, as imposed by 
38 U.S.C. § 5107(a) (1999).  As a result, the Board cannot 
decide it on the merits.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993) (if a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 

App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for emphysema and COPD is 
denied.




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

